Citation Nr: 0945254	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-40 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for impingement syndrome of the left shoulder.

2.  Entitlement to a disability rating greater than 30 
percent for degenerative changes of the cervical spine.

3.  Entitlement to a disability rating greater than 10 
percent for gastroesophageal reflux disease.

4.  Whether the reduction of the disability rating for the 
Veteran's service-connected status post acromioplasty, 
bursectomy, and spur resection of the right shoulder from 40 
percent to 30 percent, effective December 1, 2005, was 
proper.

5.  Entitlement to a disability rating greater than 40 
percent for status post acromioplasty, bursectomy, and spur 
resection of the right shoulder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to August 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the prior disability 
ratings for the service-connected impingement syndrome of the 
left shoulder, degenerative changes of the cervical spine, 
and gastroesophageal reflux disease; and which reduced a 40 
percent disability rating to 30 percent for the service-
connected status post acromioplasty, bursectomy, and spur 
resection of the right shoulder.

The issues of an increased disability rating for the service-
connected impingement syndrome of the left shoulder, 
degenerative changes of the cervical spine, gastroesophageal 
reflux disease, and status post acromioplasty, bursectomy, 
and spur resection of the right shoulder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.  In a September 2005 rating decision, the RO reduced the 
disability rating of the Veteran's service-connected right 
shoulder disability to 30 percent, effective December 1, 
2005, based on findings contained in an August 2005 VA 
examination report.

2.  At the time of the September 2005 RO rating decision, the 
evidence did not show that the Veteran's right shoulder 
disability had undergone a material improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life.


CONCLUSION OF LAW

1.  The RO's September 2005 reduction of the disability 
rating for the Veteran's service-connected status post 
acromioplasty, bursectomy, and spur resection of the right 
shoulder from 40 percent to 30 percent, without compliance 
with the requirements set forth in 38 C.F.R. § 3.344 (2009), 
renders the reduction void ab initio.  Kitchens v. Brown, 7 
Vet. App. 320 (1995).

2.  Restoration of the 40 percent disability rating assigned 
for the service-connected status post acromioplasty, 
bursectomy, and spur resection of the right shoulder is 
warranted.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.344(a) and (b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the restoration of a 
40 percent disability rating for the Veteran's service-
connected status post acromioplasty, bursectomy, and spur 
resection of the right shoulder.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Restoration of a 40 percent disability rating for status post
acromioplasty, bursectomy, and spur resection of the right 
shoulder

The Veteran was initially awarded service connection for 
status post right shoulder acromioplasty by rating action of 
the RO dated in May 1989, at which time a 10 percent 
disability rating was assigned effective as of August 25, 
1988.  Thereafter, in March 1991, the RO determined that the 
Veteran's right shoulder disability warranted an increased 
disability rating of 20 percent, effective as of October 26, 
1990.  In a Hearing Officer Decision dated in December 1997, 
the RO determined that the Veteran's right shoulder 
disability warranted an increased disability rating of 40 
percent, effective as of April 10, 1995.

By rating action dated in October 2003, the RO deferred 
adjudicating the Veteran's claim for an increased disability 
rating so that the Veteran could submit additional evidence 
pursuant to notice requirements under the VCAA.  Thereafter, 
by rating action of the RO dated in January 2004, the 40 
percent disability rating for the service-connected right 
shoulder disability was continued.

In July 2005, the Veteran submitted a claim for an increased 
disability rating for the right shoulder disability.

A VA examination report dated in August 2005 shows that the 
Veteran reported a history of reconstructive surgery in 1987 
which did not appear to relieve the condition.  He described 
continued throbbing pain at a level of seven on a scale of 
ten, that would flare up to a nine on a scale of ten.  This 
would happen several times a week and would last a couple of 
hours.  It was said to have an effect on his usual occupation 
in that he had not been able to work and had lost his last 
two jobs due to the related disability.  Range of motion of 
the right shoulder was from zero to 70 degrees of flexion, 
with pain to 60 degrees.  Abduction was to 60 degrees; 
adduction was to 20 degrees; bilateral external rotation was 
to 60 degrees; and extension was to 20 degrees.  Total range 
of motion was to 50 degrees.  The diagnosis was right 
acromioplasty, brusectomy, and spur resection.  The examiner 
added that the range of motion measured above was 
additionally limited following repetitive use on examination 
due to pain, resulting in a 10 degree further reduction in 
adduction of the right shoulder.

Given the results of the August 2005 VA examination, by 
rating action dated in September 2005, the RO determined that 
the Veteran's right shoulder disability warranted a reduced 
disability rating of 30 percent, effective as of December 1, 
2005.  The RO indicated that because the reduction would not 
result in a reduction of the Veteran's combined disability 
rating, a predetermination notice was not required.  The RO 
also concluded that the findings of the VA examination 
demonstrated that the Veteran had shown sustained improvement 
in his right shoulder disability.

The circumstances under which a disability rating may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).   In 
reducing the disability rating of the Veteran's right 
shoulder disability to 30 percent, the RO neither cited to 
nor discussed 38 C.F.R. § 3.344, the pertinent regulation in 
effect at that time governing the reduction of a disability 
rating of a disability that was in effect for five or more 
years. 

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the Unites States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. § 3.344(a) 
contains four distinct criteria, each of which must be 
satisfied, before the reduction of a disability rating that 
has been in effect for at least five years can be 
effectuated.  In that case, the Court explained why none of 
the four criteria identified in the regulation were complied 
with.  In doing so, the Court termed "cursory" VA's 
conclusion that the examination upon which the reduction was 
predicated was "full and complete."  The Court held that 
the reduction was void ab initio, reversed the Board's 
decision, and remanded the matter for the reinstatement of 
the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 
Vet. App. 320 (1995), the Court noted that, in affirming the 
RO's action in reducing a rating that had been effective for 
more than five years, the Board failed to discuss the 
applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, 
the Court concluded that the criteria were not satisfied.  
The Court held, "Where, as here, the Court finds that VA has 
reduced a Veteran's rating without observing applicable laws 
and regulation, such a rating is void ab initio and the Court 
will set it aside as not in accordance with the law."  Id. 
at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 
(1996), the Court indicated that, although the Board 
"recognized that a more thorough examination was required 
under 38 C.F.R. § 3.344(a)," in its decision, the Board 
"simply omitted" that requirement of the regulation.  
Citing Kitchens, the Court reversed the Board's decision and 
ordered that the rating be reinstated because the reduction 
was accomplished without compliance with the applicable laws 
and regulations.  Id. at 73.  In Greyzck v. West, 12 Vet. 
App. 288 (1999), the Court observed that the regulatory 
language in 38 C.F.R. § 3.344(a) had not changed since its 
adoption in February 1961 and, citing Brown and Kitchens, 
declared that it had consistently held that where VA reduces 
a disability rating without complying with applicable VA 
regulations, the reduction is void ab initio.  Id. at 292.

In reaching this conclusion, the Board acknowledges that 
where the evaluation of a disability is reduced, but the 
amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, section 3.105(e) does not apply.  See Stelzel 
v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding 
that VA was not obligated to provide a Veteran with sixty 
days notice before making a disability ratings decision 
effective if the decision did not reduce the overall 
compensation paid to the Veteran); see also VAOPGCPREC 71-91 
(Nov. 7, 1991) (where the evaluation of a specific disability 
is reduced, but the amount of compensation is not reduced 
because of a simultaneous increase in the evaluation of one 
or more other disabilities, section 3.105(e) does not apply).  
Here, however, the RO also failed to comply with the 
substantive provisions of 38 C.F.R. § 3.344 for a disability 
rating in effect for more than five years.  Thus, the Board 
reiterates that the reduction is void ab initio.  Kitchens; 
Brown.

In any event, where, as here, the disability rating was in 
effect for five years or more, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition, and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown, 5 
Vet. App. at 420-22.

In this case, it is necessary to review the entire evidence 
of record and the Veteran's medical history to determine 
whether the examination upon which the reduction was based 
was as thorough as the ones upon which the 40 percent 
disability rating was predicated.  In this regard, while the 
August 2005 examination appears to have been thorough and to 
have provided the appropriate diagnostic findings, it also 
clearly set forth that the Veteran would experience flare-ups 
several times a week which would last a couple of hours.  His 
disability was also said to be severe enough to have an 
effect on the Veteran's usual occupation.  Given that the 
severity of the Veteran's right shoulder disability appears 
to fluctuate on a weekly basis, the Board finds that it may 
be considered a disability that is subject to temporary or 
episodic improvement, and thus should not be reduced on any 
one examination.  As such, the Board concludes that the 
competent medical evidence of record had not shown that the 
Veteran's right shoulder disability had demonstrated 
sustained improvement based solely on the August 2005 VA 
examination.  In the absence of evidence of sustained, 
material improvement, the disability rating for the Veteran's 
right shoulder disability cannot be reduced.  38 C.F.R. 
§ 3.344(a).  Accordingly, the September 2005 reduction cannot 
be sustained, and the 40 percent disability rating for the 
Veteran's status post acromioplasty, bursectomy, and spur 
resection of the right shoulder must be restored.


ORDER

Effective December 1, 2005, the Veteran's 40 percent 
disability rating for status post acromioplasty, bursectomy, 
and spur resection of the right shoulder, is restored; the 
benefit sought on appeal is granted.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for the service-
connected impingement syndrome of the left shoulder, 
degenerative changes of the cervical spine, gastroesophageal 
reflux disease, and status post acromioplasty, bursectomy, 
and spur resection of the right shoulder.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Board notes that the Veteran's service-connected 
disabilities currently on appeal were last medically 
evaluated in August 2005.  In an Informal Hearing 
Presentation dated in October 2009, the Veteran's 
representative asserted that the Veteran's disabilities had 
increased in severity since the most recent VA examination.  
As it has been over four years since the most recent VA 
examination of the Veteran, the Board agrees that updated VA 
examinations are needed to fully and fairly evaluate the 
Veteran's claims for increased disability ratings.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

In the October 2009 Informal Hearing Presentation, the 
Veteran's representative also indicated that the most recent 
VA outpatient treatment reports of record are dated in August 
2006.  As this matter is being remanded as set forth above, 
to aid in adjudication, any subsequent VA medical treatment 
records of the Veteran related to treatment for a left 
shoulder disability, a right shoulder disability, a cervical 
spine disability, and gastroesophageal reflux disease should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any VA medical 
records of the Veteran for treatment 
associated with a left shoulder 
disability, a right shoulder disability, a 
cervical spine disability, and 
gastroesophageal reflux disease dated 
since August 2006.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the current nature and severity of 
his service-connected right and left 
shoulder disabilities.  The Veteran's 
claims file and a copy of this Remand must 
be reviewed by the examiner in conjunction 
with conducting the examination, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays, as well as range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should render findings as to 
whether there is malunion of each humerus, 
and if so, whether it is productive of 
moderate or marked deformity.  The 
examiner should state whether there is 
recurrent dislocation of either humerus at 
the scapulohumeral joint, and if so, 
whether there are (a) infrequent episodes, 
with guarding of movement only at the 
shoulder level, or (b) frequent episodes, 
with guarding of all arm movements.

With respect to each humerus, the 
examining physician should state whether 
there is fibrous union, non-union (a false 
flail joint), or loss of the head (flail 
shoulder). As regards the clavicle or 
scapula, the examiner should state whether 
there is dislocation, malunion, or non-
union; and, if non-union, whether it is 
with or without loose movement.

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the Veteran's arms is 
best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 degrees 
from the side.  With respect to the 
scapulohumeral articulation, the examiner 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the Veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

The examiner should further indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's service-connected right and left 
shoulder disabilities.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the Veteran's 
documented medical history and assertions, 
the examiner should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disabilities, if 
any, on the his employment and activities 
of daily life.  If an opinion cannot be 
rendered in response to these questions, 
the reason therefore should be explained.  
A complete rationale for all opinions 
should be provided by the examiner.

3.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to identify 
the current level of functional impairment 
arising from his service-connected 
cervical spine disability.  The claims 
file and a copy of this Remand must be 
made available to the examiner(s) for 
review before the examinations.  All tests 
and studies deemed helpful should be 
conducted in conjunction with the 
examinations.

The examiner is asked to address the 
following:

(a) Provide the range of motion findings 
of the cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed in 
degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected cervical spine disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time. 
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(c) Identify any associated neurological 
deformities associated with the service-
connected cervical spine disorder.  The 
severity of each neurological sign and 
symptom should be reported, to include 
whether any neurological symptomatology 
equates to "mild," "moderate," "moderately 
severe" or "severe," incomplete paralysis 
or complete paralysis of the respective 
nerves. Moreover, state whether any 
additional nerve is affected and if so 
state the severity of the impairment of 
the nerve affected

(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether the intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the preceding 12 months 
should be reported.  The examiner should 
note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service connected gastroesophageal reflux 
disease.  The Veteran's claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be performed. 

The examiner is asked to address whether 
the Veteran's gastroesophageal reflux 
disease results in epigastric distress, 
specifically, dysphagia, pyrosis, or 
regurgitation; if so, whether such 
symptoms are accompanied by substernal or 
arm or shoulder pain and productive of 
considerable impairment of health; whether 
any such symptoms are persistently 
recurrent.

Additionally, the examiner should also 
indicate whether the Veteran's 
gastroesophageal reflux disease results in 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia 
or other symptom combinations productive 
of severe impairment of health.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


